Title: S. and J.-H. Delap to the American Commissioners, 19 September 1778
From: Delap, Samuel,Delap, Jean-Hans
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Bordeaux 19th Septr. 1778.
We received the Letter you did us the honor of writing us the 18th July last covering one for Capt. Wm. Hill Sargeant and a Blank Bond for him to fill up and sign; inclosed we return you said Bond executed by him and us for £1000 lawful Money of America, which is from what we could learn, the Security usually given for a Vessel of Cap. Sargeant’s Burthen and Force. However, as you omitted mentioning the Sum and that we may be mistaken in what is filled up, we hereby engage ourselves to answer for the surplus that may be required.
Inclosed we hand you two Packets that came to hand for you from Martinico.

A Vessel arrived Yesterday from Baltimore that parted the 1st August. The Captain does not bring any News but what you must have learned some time ago. We have the honor to remain Gentlemen Your most obedient humble Servants
S & J H Delap
To The Honble Benja Franklin & John Adams Esqrs.
 
Addressed: To / The Honble Benjamin Franklin / & John Adams Esqrs. / Ministers Plenipotentiary from the / United States of America, at the Court / of Versailles / Paris
Endorsed by John Adams: Mr Delap with a Bond.
Notation: 19 Sept. 1778
